Case 8:18-cv-01824-VMC-CPT Document 27 Filed 11/14/18 Page 1 of 1 PageID 96



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

KEVIN WINCER,

   Plaintiff,

-vs-                                                CASE NO.: 8:18-CV-01824-VMC-CPT

FAIR COLLECTIONS & OUTSOURCING, INC.,

   Defendant.
                                      /

                 NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         COMES NOW the Plaintiff, KEVIN WINCER, by and through his undersigned attorney, and

hereby files this Notice of Voluntary Dismissal With Prejudice of the above-captioned matter.

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by

electronic mail this 14th day of November, 2018 to: Michael Schuette, Esquire and Dayle M. Van

Hoose,     Esquire,   3350   Buschwood    Park     Drive,   Suite    195,   Tampa,      Florida   33618

(mschuette@sessions.legal; dvanhoose@sessions.legal).



                                                 /s/Frank H. Kerney, III, Esquire
                                                 Frank H. Kerney, III, Esquire
                                                 Florida Bar #: 88672
                                                 Morgan & Morgan, Tampa, P.A.
                                                 One Tampa City Center
                                                 201 North Franklin Street, 7th Floor
                                                 Tampa, FL 33602
                                                 Telephone: (813) 223-5505
                                                 Facsimile: (813) 223-5402
                                                 fkerney@forthepeople.com
                                                 snazario@forthepeople.com
                                                 Counsel for Plaintiff
